t c memo united_states tax_court janice kay haskins and julian william haskins petitioners v commissioner of internal revenue respondent docket no filed date janice kay haskins and julian william haskins for themselves donielle a holmon and horace crump for respondent contents findings_of_fact opinion foreign-earned-income exclusions for and deductions for business_expenses for a dollar_figure for a metal brake b c d e f g h i j k l dollar_figure for a paint sprayer and parts dollar_figure for an air compressor and attachments dollar_figure for a power generator dollar_figure for painting supplies dollar_figure for circular saw blades dollar_figure for reciprocating saw blade sets dollar_figure for legalzoom dollar_figure for liability insurance dollar_figure for cellular-telephone service dollar_figure for ms haskins’ laptop computer dollar_figure for travel_expenses sec_6662 penalty for memorandum findings_of_fact and opinion morrison judge on date the respondent hereafter the irs mailed a notice_of_deficiency to the married petitioners ms janice kay haskins and mr julian william haskins the notice reflected the following determinations year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure 1unless otherwise indicated all references to sections are to the internal_revenue_code_of_1986 as amended and in effect for tax_year sec_2011 and sec_2012 all references to rules are to the tax_court rules_of_practice and procedure the haskinses filed a timely petition for redetermination of the deficiencies and penalties as they were permitted to do under sec_6213 we have jurisdiction under sec_6214 after concessions by the parties there are three issues to be decided is ms haskins eligible for the foreign-earned-income exclusion under sec_911 for and we hold she is not eligible see infra part are the haskinses entitled to deduct dollar_figure that they reported on their return for unreimbursed employee business_expenses in their brief the haskinses address the issue by arguing that they are entitled to dollar_figure of business-expense deductions for dollar_figure of alleged payments of the dollar_figure of alleged payments we hold dollar_figure is business-expense deductions for comprising dollar_figure for painting supplies see infra part e dollar_figure for legalzoom service see infra part h dollar_figure for liability insurance see infra part i 2none of the dollar_figure of deductions are miscellaneous_itemized_deductions under sec_67 dollar_figure of payments is capital expenses that give rise to depreciation_deductions over multiple years the first year of depreciation i sec_2012 later years of depreciation are not at issue in this case the amount of depreciation deduction for will be computed under rule the dollar_figure in payments giving rise to these depreciation_deductions comprises dollar_figure for a metal brake see infra part a dollar_figure for a paint sprayer and parts see infra part b dollar_figure for an air compressor and parts see infra part c dollar_figure is not deductible comprising dollar_figure for a power generator see infra part d dollar_figure for circular saw blades see infra part f dollar_figure for reciprocating saw blade sets see infra part g dollar_figure for cellular-telephone service see infra part j dollar_figure for a laptop computer see infra part k dollar_figure for travel_expenses see infra part l 3none of the depreciation_deductions for are miscellaneous_itemized_deductions under sec_67 are the haskinses liable for a penalty for under sec_6662 sec_6662 and b in relevant part imposes a penalty on the portion of an underpayment that is attributable to a substantial_understatement_of_income_tax we hold that the underpayment for is attributable to a substantial_understatement_of_income_tax if computations under rule show that there is a substantial_understatement for see infra part we also hold that for no portion of the underpayment for did the haskinses have reasonable_cause or act in good_faith see infra part findings_of_fact mr and ms haskins resided in florida when the petition was filed in date ms haskins retired from the u s army immediately before her retirement she had been stationed in afghanistan working in army intelligence the record does not reveal how long she had been stationed in afghanistan or where she had been stationed before afghanistan before she worked in army intelligence ms haskins had worked as an x-ray technician both in and out of the army but the record does not reveal where 4thus the venue for any appeal of the decision in this case will be the u s court_of_appeals for the eleventh circuit unless the parties stipulate otherwise see sec_7482 when ms haskins retired from the army in date mr haskins and the haskinses’ two children were living in the family home in arizona after retiring ms haskins traveled from afghanistan to arizona where her family lived on date ms haskins began working for science applications international corp saic initially she had a short training assignment in the washington d c area during this training she attended a tax briefing by saic one of the subjects of the tax briefing was the sec_911 foreign-earned-income exclusion on date still an saic employee ms haskins began working in afghanistan again while in afghanistan ms haskins lived and worked on u s military bases she spent all of her time on the bases as she explained i was not allowed off of the military base i was sequestered there i didn’t go outside her food and lodging in afghanistan were supplied by the u s government she paid to have cellular-telephone service and internet service in afghanistan she had an army post office mailing address while in afghanistan that she used to send and receive mail she kept her u s bank account while in afghanistan her saic paychecks were deposited into this account while in afghanistan she remained registered to vote in arizona ms haskins’ family--her husband and two children--did not have the option of moving to afghanistan with her the u s department of defense issued ms haskins a letter of authorization which is a travel document that shows where the holder is permitted to travel and what government services the holder may access there the letter authorized ms haskins to work in afghanistan and certain other countries in the middle east from date to date on date ms haskins took a 22-day vacation to visit her family in the united_states she and her family vacationed in florida during that time on date at the end of the vacation she traveled from florida back to afghanistan on date while in afghanistan ms haskins wrote an email to saic employee robin ludi the email said i need clarification on couple of things the main one could you find out when i can come back without getting in trouble with the irs i have heard so many different numbers and r r counts or doesn’t count toward those days i am so miserable at this new fob forward operating base my other fob i loved husband and i talked about me extending for another year because i enjoyed it i also found out in february my mom has cancer on date ms ludi forwarded ms haskins’ email to eric studnicki an saic program manager on the same day mr studnicki emailed a response to ms haskins hope your mother is ok you are not eligible for tax free status until you hit the day mark in country your year did not begin until the date you arrived in theater - i am tracking oct you are not eligible for a completion bonus until oct if you could be moved to another area would you reconsider extending the record does not contain ms haskins’ response to mr studnicki’s email meanwhile in arizona mr haskins was employed as a construction worker by l d greer builders trim where he had worked since before he worked for the company during the year but he went into business for himself in the first half of during he earned dollar_figure in wages from l d greer builders trim and during dollar_figure in date mr haskins moved from arizona to florida he was accompanied by the haskinses’ daughter and the haskinses’ household goods the move was paid for by the army the haskinses’ son remained in arizona ms haskins was still in afghanistan during this move mr haskins did not immediately find work in florida in date while in afghanistan ms haskins prepared the joint_return for herself and her husband for the year the return reported that ms haskins earned dollar_figure from the army and dollar_figure from saic and that she qualified for the foreign-earned-income exclusion the line list your tax_home s during the tax_year and date s established was left blank the return reported that ms haskins was in a foreign_country at least days of a 12-month_period that the return identified as date to date it reported that her foreign_earned_income was dollar_figure which was the amount she was paid_by saic during the year and that the exclusion was limited to dollar_figure by sec_911 on date ms haskins left her job at saic she traveled from afghanistan to arizona where the haskinses’ son was then to florida to live in the family home the record does not indicate when exactly she traveled from 5the period identified on the return is slightly over months arizona to florida nor does the record contain any other information about the trip sometime in early mr haskins found work in florida he started doing construction work of the type he had done in arizona in while in florida ms haskins prepared the joint_return for herself and her husband for the year the return reported that ms haskins earned dollar_figure from saic and that she qualified for the foreign-earned-income exclusion the line list your tax_home s during the tax_year and date s established was left blank the return reported that ms haskins was present in a foreign_country at least days of a 12-month_period that the return identified as date to date the return reported that her foreign_earned_income was dollar_figure which was the amount she was paid_by saic during the year and that the exclusion was limited to dollar_figure by sec_911 the return reported that the haskinses were entitled to deduct dollar_figure for 6in the haskinses’ brief they explained that ms haskins and the haskinses’ son traveled from arizona to florida in date and that they brought with them several family vehicles including a recreational vehicle the irs does not contest this 7the period identified on the return is slightly more than months unreimbursed employee business_expenses which consisted of the following amounts union dues uniforms for work small tools for work job supplies travel_expenses while away_from_home_overnight excluding meals and entertainment meals and entertainment of dollar_figure under sec_274 total dollar_figure big_number big_number big_number big_number big_number the dollar_figure in deductions for unreimbursed employee business_expenses was the only type of miscellaneous_itemized_deductions reported on the return by law miscellaneous_itemized_deductions are allowed only to the extent the total miscellaneous_itemized_deductions for the year exceed of adjusted_gross_income sec_67 the haskinses reported that their adjusted_gross_income was dollar_figure they reported that the amount of their miscellaneous_itemized_deductions after application of the floor was dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rounded to the nearest dollar on date the irs mailed the haskinses a notice_of_deficiency for and making various adjustments to the income and deductions reported on the haskinses’ returns for and the notice_of_deficiency also determined that the haskinses were liable for sec_6662 accuracy-related_penalties for negligence or disregard of rules or regulations or substantial understatements of income_tax for and concessions by the parties have narrowed the issues for decision we describe the concessions for each year below for the haskinses conceded adjustments related to dollar_figure of unreported dividend income and dollar_figure of unreported interest_income the irs conceded a dollar_figure adjustment for canceled-debt income the irs also conceded the sec_6662 penalty these concessions for leave only one issue for decision for which is ms haskins’ entitlement to the foreign-earned-income exclusion for the haskinses conceded adjustments related to dollar_figure of unreported dividend income dollar_figure of unreported interest_income dollar_figure of deductions for taxes on schedule f a schedule entitled profit or loss from farming dollar_figure of deductions for mortgage interest claimed on schedule f dollar_figure of wage income dollar_figure of home-mortgage interest_deduction and dollar_figure of deductions for other taxes the parties agreed that the haskinses are entitled to a dollar_figure credit for income-tax withholding this amount had been allowed by the notice_of_deficiency as a pro-taxpayer adjustment the irs conceded the negligence component of the sec_6662 penalty these concessions for leave the following three issues for decision for ms haskins’ entitlement to the foreign-earned-income exclusion the deduction of dollar_figure for unreimbursed employee business_expenses and the haskinses’ liability for the substantial_understatement component of the sec_6662 penalty opinion as a general_rule the taxpayer has the burden of proving that the irs’s determinations in the notice_of_deficiency are erroneous rule a 290_us_111 however sec_7491 imposes the burden_of_proof on the irs as to any factual issue relevant to a taxpayer’s liability for tax if certain conditions are met the haskinses do not contend that these conditions are met nor does the record show that these conditions are met therefore the haskinses have the burden_of_proof regarding all factual issues related to the amount of the deficiency we discuss the burden_of_proof regarding the haskinses’ liability for the penalty separately see infra part foreign-earned-income exclusions for and sec_911 provides that a qualified_individual may elect to exclude foreign_earned_income as defined in sec_911 from gross_income for any taxable_year the amount of foreign_earned_income excluded under sec_911 is limited to the amount calculated under sec_911 sec_911 defines a qualified_individual as an individual whose tax_home is in a foreign_country and who is-- a a citizen_of_the_united_states and establishes to the satisfaction of the secretary of treasury that he has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year or b a citizen or resident_of_the_united_states and who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period sec_911 requires the individual to have a tax_home in a foreign_country the code does not expressly set forth the period during which the existence of a foreign tax_home is tested sec_1_911-2 income_tax regs provides that for a person to have a tax_home in a foreign_country the person’s tax_home must be in a foreign_country throughout either of the two following periods the period described in sec_911 or the days described in sec_911 the definition of a tax_home is found in sec_911 which provides the term tax_home means with respect to any individual such individual’s home for purposes of sec_162 relating to traveling expenses while away from home an individual shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states sec_162 allows a deduction for ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business including travel_expenses incurred while away from home in the pursuit of a trade_or_business for purposes of sec_162 a taxpayer’s home is generally the vicinity of the taxpayer’s principal place of employment and not where his or her personal_residence is located 74_tc_578 under the second sentence of sec_911 a person is not treated as having a tax_home in a foreign_country while the person’s abode is in the united_states sec_1_911-2 income_tax regs provides guidance for determining whether an individual’s abode is in the united_states temporary presence of the individual in the united_states does not necessarily mean that the individual’s abode is in the united_states during that time maintenance of a dwelling in the united_states by an individual whether or not that dwelling is used by the individual’s spouse and dependents does not necessarily mean that the individual’s abode is in the united_states in sec_911 cases we have compared a person’s domestic ties ie his or her familial economic and personal ties to the united_states with his or her ties to the foreign_country in which he or she claims a tax_home in order to determine whether his or her abode was in the united_states during a particular period see eg 93_tc_297 even though a person may have some limited ties to a foreign_country during a particular period if the person’s ties to the united_states remain strong we have held that his or her abode remained in the united_states especially when his or her ties to the foreign_country were transitory or limited during that period id pincite foreign_earned_income is defined by sec_911 as income that is earned_income received by the individual from foreign sources and attributable to services performed by the individual during the period described in sec_911 or b whichever is applicable earned_income is defined as amounts paid for compensation_for_personal_services actually rendered sec_911 earned_income is considered to have been received from foreign sources if the income is attributable to services performed by an individual in a foreign_country sec_1_911-3 income_tax regs to be a qualified_individual ms haskins must meet the tax-home test of sec_911 and either the residency test in sec_911 or the day test in sec_911 the haskinses concede that ms haskins was not a resident of afghanistan and therefore does not meet the residency test in sec_911 the irs concedes that ms haskins meets the 330-day test in sec_911 therefore ms haskins is a qualified_individual if her tax_home was in afghanistan ms haskins’ tax_home was in afghanistan if her principal place of employment was in afghanistan and her abode was not in the united_states see sec_911 sec_162 mitchell v commissioner t c pincite it is uncontested that ms haskins’ principal place of employment during the relevant periods was in afghanistan therefore her tax_home was in afghanistan unless her abode was in the united_states see sec_911 ms haskins had strong ties to the united_states during the relevant period her husband and two children lived in the family home which was in arizona until date and in florida after that the son lived in arizona by himself 8the location of an individual’s tax_home and abode is evaluated for each day of the days described in sec_911 sec_1_911-2 income_tax regs although the parties have agreed that ms haskins was physically present during the requisite sets of days for each of the tax_year sec_2011 and sec_2012 they have not taken a position regarding which particular days make up each set of days there are two sets of days one set is for the purpose of determining eligibility for the foreign-earned-income exclusion for the other set is for the haskinses reported on their tax returns that the two sets of days were within the period date to date the irs has not disputed that the two sets of days are within the period date to date we hold that ms haskins’ abode was in the united_states every day of the period date to date it is unnecessary to determine which days within this period make up the two sets of days from august to date however though ms haskins had lived in afghanistan during a portion of her time with the army and then from date through date while working for saic she did not have strong nonwork ties to afghanistan when she was with saic in afghanistan she worked and lived on forward operating bases these bases were often under attack by rocket-propelled grenades and suicide bombers she could not leave the bases see daly v commissioner tcmemo_2013_147 at holding that where taxpayer worked for a defense contractor in afghanistan and iraq from august to date and from january to date he lived and worked on u s military bases and could not go off base and his family and family home were in the united_states abode was in the united_states cf eram v commissioner tcmemo_2014_60 at holding that where taxpayer was born in iraq and lived there until age then moved to the united_states from early to date worked as an interpreter for a defense contractor in iraq lived and worked exclusively in the green zone when not on missions had family in both the united_states and iraq and had no family home in the united_states abode was not in the united_states when her mother was diagnosed with cancer ms haskins returned to the united_states we conclude that ms haskins’ abode was in the united_states during the relevant period see supra note it follows that she did not have a foreign tax_home and that she was not a qualified_individual none of her income is excludable under sec_911 for tax_year sec_2011 and sec_2012 deductions for business_expenses for on their return the haskinses claimed dollar_figure of deductions for unreimbursed employee business_expenses in their brief they conceded that the deductions they seek consist of business_expenses totaling dollar_figure we will discuss the types of deductions set forth in the internal_revenue_code that are potentially applicable to the dollar_figure list the income_tax is a function of taxable_income sec_1 taxable_income is equal to gross_income minus certain deductions sec_63 personal living or family_expenses are not deductible as a general_rule sec_262 sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the performance of services as an employee is considered a trade_or_business 54_tc_374 a payment to buy an asset that has a useful_life exceeding one year is a capital_expenditure and cannot be immediately deducted see sec_263 688_f2d_1376 11th cir aff’g in part remanding in part tcmemo_1981_123 however sec_167 allows a depreciation deduction for a reasonable_allowance_for_exhaustion_wear_and_tear and obsolescence of property if the taxpayer uses such property in a trade_or_business including the trade_or_business of being an employee see rutledge v commissioner tcmemo_1993_613 66_tcm_1696 for tangible_property the amount of the deduction under sec_167 is determined using the rules of sec_168 see sec_167 these rules set forth the applicable_depreciation_method the applicable_recovery_period and the applicable convention sec_168 to be entitled to a depreciation deduction the taxpayer must establish the property’s depreciable basis by showing its cost see sec_167 105_tc_324 the applicable_recovery_period depends on the particular class of tangible_property sec_168 sec_179 permits a taxpayer to elect to treat the cost of certain types of tangible_property not as a capital expense but as a deduction for the year in which the property is first placed_in_service up to specified dollar limits see sec_179 and b a g an election to treat the cost of property as deductible under sec_179 must be made on the tax_return sec_179 sec_217 allows a deduction for moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work_moving_expenses are defined as the reasonable expenses-- a of moving household goods and personal effects from the former residence to the new residence and b of traveling including lodging from the former residence to the new place of residence sec_217 the moving_expenses of a member of the taxpayer’s household are also deductible under sec_217 sec_217 the expenses of meals are not deductible under sec_217 sec_217 no deduction is allowed under sec_217 unless a the taxpayer is a full-time_employee at the new principal_place_of_work during the month period following the taxpayer’s arrival in the general location of the new principal_place_of_work for at least weeks or b during the 24-month period following the taxpayer’s arrival in the general location of the new principal_place_of_work the taxpayer is a full-time_employee or performs services as a self- employed individual on a full-time basis in such general location during at least weeks of which not fewer than weeks are during the 12-month_period immediately following arrival in the general location of the new principal_place_of_work sec_217 sec_67 provides that miscellaneous_itemized_deductions are allowed only to the extent that the total amount of such deductions exceed sec_2 of adjusted_gross_income a deduction under sec_162 sec_167 or sec_179 is a miscellaneous itemized_deduction if it is related to the business of performing services as an employee sec_67 sec_63 sec_62 a deduction related to the business of performing services as an employee is referred to as an unreimbursed employee_business_expense a deduction under sec_162 sec_167 or sec_179 is not a miscellaneous itemized_deduction if it is related to a business other than performing services as an employee sec_67 sec_63 sec_62 a sec_217 moving-expense deduction is not a miscellaneous itemized_deduction sec_67 sec_63 sec_62 if a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we may estimate the amount of the deductible expense bearing heavily against the taxpayer see 39_f2d_540 2d cir this principle is known as the cohan_rule we cannot estimate deductible expenses however unless the taxpayer presents evidence sufficient to provide some reasonable basis upon which estimates may be made see 245_f2d_559 5th cir 85_tc_731 furthermore sec_274 provides that no deduction is allowable under sec_162 for any traveling expenses including meals_and_lodging while away from home or with respect to listed_property defined in sec_280f to include computers but not cellular telephones unless the taxpayer complies with strict substantiation rules see sec_274 to wit the taxpayer must substantiate the amount time place and business_purpose of these expenses by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement sec_274 see sec_1_274-5t and c temporary income_tax regs fed reg date these strict substantiation rules of sec_274 supersede the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date a dollar_figure for a metal brake on date ms haskins paid dollar_figure for a metal brake for her husband to use in his business a metal brake is a tool that bends sheet metal it 9for taxable years beginning after date cellular telephones are no longer included in the definition of listed_property under sec_280f which was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite as a result of this amendment an expense for cellular telephone use for taxable_year is not subject_to the strict substantiation rules of sec_274 computers are listed_property for the years at issue sec_280f sec_168 is used for roof construction the payment of the dollar_figure is substantiated by ms haskins’ written check to the seller and by an email from the seller confirming the price the irs contends that a deduction is not allowable with respect to the metal brake and with respect to all tools and supplies purchased for mr haskins because mr haskins was not an employee at the time of the purchase the haskinses cannot immediately deduct the metal brake under sec_162 because it has a useful_life of more than one year the haskinses did not make a sec_179 election we next consider whether there is a depreciation deduction for the metal brake under sec_167 for property used in a trade_or_business the record including the testimony of mr haskins establishes that the metal brake was purchased for mr haskins’ own business of construction not for his business of performing services as an employee of l d greer builders trimdollar_figure the fact that the metal brake was not purchased for the business of performing services as an 10the haskinses reported various payments as unreimbursed employee business_expenses on their return these payments reported on the tax_return include some or all of the dollar_figure of payments the haskinses alleged at trial are deductible thus the tax_return suggests that some or all of the dollar_figure of payments are expenses of an employee not a self-employed_individual ms haskins acknowledged in her testimony that she was mistaken in reporting all of the payments as unreimbursed employee business_expenses employee does not preclude a deduction under sec_167 mr haskins placed the metal brake in service in therefore the haskinses are entitled to a depreciation deduction under sec_167 with respect to the metal brake for with some exceptions sec_168 allows an additional depreciation deduction for the year in which property is placed_in_service if the property has a recovery_period of years or less was first used by the taxpayer after date was acquired by the taxpayer after date and before date and was placed_in_service by the taxpayer before date on the basis of the record we conclude that the metal brake is eligible for the additional depreciation deduction for we also need to consider the classification of the property the basis for depreciation the recovery_period the convention and the method see sec_167 and sec_168 on the basis of the record we conclude that the metal brake is seven-year_property see sec_168 the basis for depreciation is dollar_figure see sec_167 sec_1011 sec_1012 sec_1016 the recovery_period is seven years see sec_168 the half-year_convention is applicable see sec_168 and the applicable_depreciation_method is the - declining-balance method see sec_168 furthermore the record shows that the expense was not an employee_business_expense or any other miscellaneous itemized_deduction subject_to the floor of sec_67 b dollar_figure for a paint sprayer and parts the haskinses contend that mr haskins bought a paint sprayer and parts the record shows that the haskinses paid in the following amounts dollar_figure for a paint sprayer dollar_figure for a roller hop for the paint sprayer and dollar_figure for a bladder to hold paint for the paint sprayer and an extension cord for the paint sprayer we refer to the paint sprayer and parts hereafter as the paint sprayer a sec_162 deduction is not allowable for the paint sprayer because it has a useful_life of more than one year and because the haskinses did not make a sec_179 election the fact that the paint sprayer was purchased for mr haskins’ own business rather than his activities as an employee does not preclude a depreciation deduction under sec_167 mr haskins placed the paint sprayer in service in therefore the haskinses are entitled to a depreciation deduction with respect to the paint sprayer for with some exceptions sec_168 allows an additional depreciation deduction for the year in which property is placed_in_service if the property has a recovery_period of years or less was first used by the taxpayer after date was acquired by the taxpayer after date and before date and was placed_in_service by the taxpayer before date on the basis of the record we conclude that the paint sprayer is eligible for the additional depreciation deduction for we also need to consider the classification of the property the basis for depreciation the recovery_period the convention and the method see sec_167 and sec_168 on the basis of the record we conclude that the paint sprayer is seven-year_property see sec_168 the basis for depreciation is dollar_figure see sec_167 sec_1011 sec_1012 sec_1016 the recovery_period is seven years see sec_168 the half-year_convention is applicable see sec_168 and the applicable_depreciation_method is the - declining-balance method see sec_168 furthermore the record shows that the cost of the paint sprayer was not an employee_business_expense or any other miscellaneous itemized_deduction subject_to the floor of sec_67 c dollar_figure for an air compressor and attachments the haskinses contend that mr haskins bought an air compressor and attachments for his work on date mr haskins bought an air compressor from lowe’s for dollar_figure he later bought dollar_figure of attachments for the compressor we refer to the air compressor and the attachments hereafter as the air compressor a sec_162 deduction is not allowable for the air compressor because it has a useful_life of more than one year the haskinses did not make a sec_179 election we now consider whether the purchase of the air compressor gives rise to a depreciation deduction under sec_167 the fact that the air compressor was purchased for mr haskins’ own business rather than his activities as an employee does not preclude a depreciation deduction under sec_167 mr haskins placed the air compressor in service in therefore the haskinses are entitled to a depreciation deduction with respect to the air compressor for with some exceptions sec_168 allows an additional depreciation deduction for the year in which property is placed_in_service if the property has a recovery_period of years or less was first used by the taxpayer after date was acquired by the taxpayer after date and before date and was placed_in_service by the taxpayer before date on the basis of the record we conclude that the air compressor is eligible for the additional depreciation deduction for we also need to consider the classification of the property the basis for depreciation the recovery_period the convention and the method see sec_167 and sec_168 on the basis of the record we conclude that the air compressor is seven-year_property see sec_168 the basis for depreciation is dollar_figure see sec_167 sec_1011 sec_1012 sec_1016 the recovery_period is seven years see sec_168 the half-year_convention is applicable see sec_168 and the applicable_depreciation_method is the - declining-balance method see sec_168 furthermore the record shows that the air compressor was not an employee_business_expense or any other miscellaneous itemized_deduction subject_to the floor of sec_67 d dollar_figure for a power generator mr haskins credibly testified that he purchased a power generator in for his construction work when he moved from arizona to florida however he did not testify how much he paid for the generator nor does any documentary_evidence show how much he paid although the haskinses’ brief states that the price of the power generator was dollar_figure this assertion is not supported by any evidence there is no reasonable basis in the record for determining the cost of the generator therefore the haskinses have not proven their entitlement to any type of deduction related to the cost of the generator including a depreciation deduction see cluck v commissioner t c pincite they are not entitled to a deduction related to the generator e dollar_figure for painting supplies the record shows that mr haskins made the following purchases of painting supplies in dollar_figure for a paint brush dollar_figure for a bamboo pole for holding paint brushes dollar_figure for masking tape dollar_figure for an eight-in-one painter’s tool dollar_figure for a wooster two-inch brush dollar_figure for a drop cloth and dollar_figure for silicone the irs contends that no business-expense deduction should be allowed for these supplies because mr haskins did not buy the supplies for his work as an employee of l d greer builders trim but deductible business_expenses include both the expenses of working as an employee and the expenses of one’s own business the record demonstrates that the supplies were purchased for mr haskins’ own business furthermore the cost of the supplies is not a capital expense because on this record we determine that the useful_life of the supplies is less than one year the haskinses are therefore entitled to a dollar_figure deduction for painting supplies for the year and the expense is not an employee_business_expense deduction or any other miscellaneous itemized_deduction subject_to the floor f dollar_figure for circular saw blades the haskinses contend that mr haskins bought circular saw blades costing dollar_figure per pack and that he bought a pack every months on average thus they contend he paid a total of dollar_figure for equal to dollar_figure although ms haskins testified vaguely that her husband bought saw blades from lowe’s and home depot the record does not indicate how many circular saw blades he bought or how much he paid for them the haskinses have not provided any evidentiary basis for applying the cohan_rule to the expenses of mr haskins’ circular saw blades for see vanicek v commissioner t c pincite- citing williams f 2d they are not entitled to a deduction for circular saw blades g dollar_figure for reciprocating saw blade sets the haskinses contend on brief that mr haskins bought reciprocating saw blade sets costing dollar_figure per pack and that he bought a set three times a year this would be a total expense of dollar_figure equal to dollar_figure although ms haskins testified vaguely that her husband bought saw blades from lowe’s and home depot the record does not indicate how many reciprocating saw blade sets he bought or how much he paid for them the haskinses have not provided any evidentiary basis for applying the cohan_rule to the expenses of mr haskins’ reciprocating saw blade sets for see vanicek v commissioner t c pincite citing williams f 2d they are not entitled to a deduction for reciprocating saw blade sets h dollar_figure for legalzoom ms haskins testified that she paid dollar_figure in to legalzoom an online legal service to acquire a workers’ compensation exemption_certificate to allow mr haskins to work in florida exhibit page shows that on date ms haskins paid legalzoom dollar_figure the haskinses argue that there should be a dollar_figure deduction for the payment the irs contends that the fact of payment is unsupported by the record however as we explained above the fact of payment is supported by ms haskins’ testimony and by documentary_evidence we conclude that the dollar_figure payment is a deductible business_expense under sec_162 for and the expense is not an employee_business_expense or any other miscellaneous itemized_deduction subject_to the floor of sec_67 i dollar_figure for liability insurance the haskinses contend that they paid dollar_figure for liability insurance equal to dollar_figure per month for three months and that such insurance was necessary for mr haskins to work in florida the irs contends that the dollar_figure deduction should be disallowed for three reasons first the irs observes that the only document in the record relating to the liability-insurance expense is a monthly invoice from the insurance_company for dollar_figure the irs contends that the invoice proves only that the expense was invoiced not that the expense was paid second the irs argues that by the date of the invoice--date--mr haskins had stopped working as an employee for l d greer builders trim third the irs argues that the haskinses had not claimed the dollar_figure deduction on their return we hold that the dollar_figure expense is deductible under sec_162 for an invoice normally shows only that a payment was demanded not that a payment was made but this invoice has a handwritten notation that dollar_figure was paid every month for three months in from this handwritten annotation and from ms haskins’ testimony that the haskinses paid liability-insurance premiums we find that the haskinses paid dollar_figure for liability insurance for the fact that the payments were made for the period after mr haskins was an employee does not preclude a deduction a taxpayer may deduct the expenses of the taxpayer’s own business conducted not as someone else’s employee see sec_162 mr haskins credibly testified that to conduct his construction business in florida he had to have liability insurance a taxpayer’s failure to claim a deduction on a return does not preclude a deduction the dollar_figure expense is deductible under sec_162 also the expense is not an employee_business_expense or another miscellaneous itemized_deduction subject_to the floor of sec_67 j dollar_figure for cellular-telephone service ms haskins credibly testified that mr haskins had a cellular telephone that he used for work the haskinses contend that they paid dollar_figure for service for mr haskins’ cellular telephone corresponding to months at the rate of dollar_figure per month the irs disputes that there is evidence showing that the haskinses paid dollar_figure for service to mr haskins’ cellular telephone we need not determine whether the record shows that the haskinses paid dollar_figure for service to mr haskins’ cellular telephone even if the record showed these payments were made the court does not have a reasonable basis for determining how much he used his cellular telephone for business purposes as opposed to personal purposes it is a fact of life that people often use their cellular telephones for personal purposes mr haskins did not testify that he used his cellular telephone for only business purposes--or alternatively how much he used the cellular telephone for business purposes versus personal purposes the haskinses have not provided any evidentiary basis for applying the cohan_rule to the expense of mr haskins’ cellular-telephone service for see vanicek v commissioner t c pincite citing williams f 2d the haskinses are not entitled to a deduction for this expense k dollar_figure for ms haskins’ laptop computer on date the haskinses’ son bought ms haskins a laptop computer for dollar_figure and shipped it to her in afghanistan ms haskins credibly testified that she used the computer for submitting timesheets to her employer this was a business use however the record shows that she also used the laptop for the following personal uses social media shopping for personal items and paying household bills she testified that she estimated that she used the laptop for business use and for personal_use a taxpayer must satisfy the strict substantiation requirements of sec_274 in order to deduct expenses attributable to listed_property including computers sec_280f regulations specify that with respect to listed_property the taxpayer must substantiate the following elements the amount of the expenditure for each individual item of listed_property the amount of each business use and total annual use of the property the date of the expenditure or use with respect to listed_property and the business_purpose of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date each element can be substantiated by either adequate_records or sufficient evidence corroborating the taxpayer’s own statement see sec_274 listed_property includes computers sec_280f sec_168 the only evidence of the business use of the laptop computer was ms haskins’ testimony this testimony is her own statement therefore the haskinses have not satisfied the strict substantiation requirements of section d with respect to the laptop computer they are not entitled to deduct the expense of the laptop computer l dollar_figure for ms haskins’ travel_expenses the haskinses argue that ms haskins paid dollar_figure in lodging and dollar_figure for food for the trip she took from arizona to florida in late as noted earlier the haskinses claimed a deduction for dollar_figure in lodging_expenses and for half of the dollar_figure food expense ie dollar_figure the irs contends that because the haskinses did not adduce any documentary_evidence supporting the trip expenses the strict substantiation requirements are not met the haskinses originally reported that this expense was an unreimbursed employee_business_expense however they have failed to prove that the trip is the expense of the business of performing services as an employee nor have they proven that the trip is the expense of a business of a self-employed_individual they have provided no documentary_evidence regarding the trip or the expenses related to itdollar_figure thus the haskinses have failed to meet the strict substantiation requirements with respect to the expense sec_217 allows a taxpayer to deduct moving_expenses the deduction is available for the moving_expenses of members of the taxpayer’s household sec_217 no deduction is allowed under sec_217 unless the taxpayer engages in full-time work for weeks of the 12-month_period following the taxpayer’s arrival at the new location sec_217 mr haskins arrived in florida in date therefore the 12-month_period after his arrival in florida started in date and ended in date mr haskins was not working when he arrived in florida in date this period of unemployment extended into because of the length of this period of unemployment which included over weeks from september to date mr haskins did not work more than weeks of the 12-month_period from date to date consequently he does not satisfy the 39-week test for deducting moving_expenses similarly ms haskins’ move to florida does not 11attached to the haskinses’ reply brief is a copy of a u-haul equipment contract showing that ms haskins rented a trailer hitch on date and returned the trailer hitch on date however an attachment to a brief does not constitute admissible evidence and may not be considered by the court 65_tc_959 ndollar_figure 40_tc_330 justify a deduction for moving_expenses for her as the taxpayer this is because there is no evidence ms haskins had full-time work in florida thus sec_217 does not allow a deduction for the expenses of the trip we hold that there is no deduction for the expenses of the trip sec_6662 penalty for we next determine whether the haskinses are liable for the penalty under sec_6662 for sec_6662 imposes a penalty on the portion of an underpayment_of_tax attributable to any of the causes listed in sec_6662 these causes include a substantial_understatement_of_income_tax and negligence or disregard of rules or regulations sec_6662 and b and an understatement of income_tax is the excess of the correct_tax over the tax reported minus any rebate within the meaning of sec_6211 sec_6662 an understatement of income_tax is substantial if two conditions are met the understatement exceeds of the correct_tax and the understatement exceeds dollar_figure sec_6662 an underpayment is the amount by which the correct_tax exceeds the excess of the sum of a the tax reported plus b amounts not so reported that were previously assessed or collected without assessment over any rebates made where a rebate is defined as so much of an abatement credit refund or other repayment as was made on the ground that the correct_tax was less than the excess of amount over rebates previously made sec_6664 sec_6664 provides that the penalty under sec_6662 does not apply to any portion of the underpayment to the extent that the taxpayer had reasonable_cause for that portion of the underpayment and acted in good_faith with respect to that portion sec_1_6664-4 income_tax regs provides generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer reliance on the advice of a professional tax advisor does not necessarily demonstrate reasonable_cause and good_faith reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith to establish reasonable_cause and good_faith through reliance on professional advice the taxpayer must show that three tests are satisfied t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir to satisfy the third test the taxpayer must show that the tax professional opine d on the legitimacy of the aspects of the return that were later challenged by the irs id pincite the irs bears the initial burden of production regarding the applicability of the sec_6662 penalty sec_7491 once the irs meets its burden of production the taxpayer must come forward with persuasive evidence that the sec_6662 penalty is inapplicable for example because a portion of the underpayment is due to reasonable_cause and the taxpayer acted in good_faith with respect to the portion 116_tc_438 sec_6751 provides that the initial determination to impose certain penalties including the sec_6662 penalty must be personally approved in writing by the immediate supervisor of the person making the determination see graev v commissioner 149_tc_485 holding that the irs’s burden of production under sec_7491 includes establishing compliance with sec_6751 supplementing and overruling in part 147_tc_460 the haskinses conceded at trial that the supervisory-approval requirement of sec_6751 has been met should the rule_155_computations show a substantial_understatement_of_income_tax for the irs will have met its burden of production for the sec_6662 penalty the remaining issue for us to decide is whether there is any portion of the underpayment for that is due to reasonable_cause and for which the haskinses acted in good_faith the haskinses contend that there are four reasons showing that they had reasonable_cause for and acted in good_faith with respect to claiming the foreign- earned-income exclusion for first they contend that at the saic tax briefing in the fall of ms haskins was told that she needed to satisfy only the 330-day test to qualify for the foreign-earned-income exclusion about this briefing she testified that the company saic had told me if you meet the days in country then you qualify the proposition that the 330-day test is the only requirement for claiming the foreign-earned-income exclusion is contrary to the text of sec_911 sec_911 requires an individual to both have a tax_home in a foreign_country and satisfy the 330-day test or alternatively the residency test more generally the haskinses have not proven that her participation in the saic tax briefing justifies the conclusion that she made a reasonable attempt to comply with the provisions of sec_911 the record leaves unanswered several important questions about the saic tax briefing were the persons who gave the tax briefing knowledgeable enough to give tax_advice to ms haskins did they know facts specific to ms haskins what exactly did they tell ms haskins second the haskinses contend that the date email from mr studnicki confirmed that ms haskins was entitled to the foreign-earned-income exclusion although mr studnicki’s email discussed the 330-day requirement for the foreign-earned-income exclusion the email did not say this was the only requirement for claiming the exclusion there is no reason to think that mr studnicki was qualified to give tax_advice anyway the haskinses have not proven that the exchange of emails in date justifies the conclusion that ms haskins made a reasonable attempt to comply with the provisions of sec_911 third the haskinses contend that when ms haskins used the website taxslayer com in date to prepare the return the website asked her questions about her eligibility to claim the foreign-earned-income exclusion and determined that she was eligible yet ms haskins did not say what questions were posed by the website what answers she gave in response or what specific advice the website supplied furthermore the record does not reveal whether she was communicating with an actual person or with an automated process the haskinses have not proven that the communications ms haskins had with the taxslayer com website justify the conclusion that she made a reasonable attempt to comply with the requirements of sec_911 fourth ms haskins claimed that she knew other contractors in afghanistan who had claimed the foreign-earned-income exclusion on their returns and were not audited this factual claim is made on brief and is not supported by the record we do not consider it see 88_tc_1132 reliance on professional advice may constitute reasonable_cause and good_faith sec_1_6664-1 income_tax regs however none of the communications discussed above ie the advice given at the saic tax briefing the email from mr studnicki and the communications from taxslayer com meets the three tests for reliability as professional advice see neonatology assocs p a v commissioner t c pincite first the haskinses did not prove that any of the communications were made by a knowledgeable experienced adviser second the haskinses did not prove that they gave all the information necessary to evaluate entitlement to the foreign-earned-income exclusion third they did not prove that anyone actually arrived at the judgment or gave the opinion that ms haskins was entitled to the foreign-earned-income exclusion the haskinses argue that ms haskins did not have access to a real tax professional when she prepared the return because she was in afghanistan ms haskins was in afghanistan from date to date this period includes date when she prepared the return however ms haskins was in the united_states in when she prepared the return ms haskins did not consult a tax professional regarding the return nor did she do any research on her own to determine whether she was entitled to the foreign- earned-income exclusion as she credibly testified i t was not until i received the notice from the irs saying i did not meet the requirements that i started doing research to find out what the actual requirements were thus ms haskins did not get professional advice on the matter nor did she do research herself the haskinses did not have reasonable_cause for or act in good_faith with respect to claiming the foreign-earned-income exclusion therefore they did not have reasonable_cause for or act in good_faith with respect to the portion of the underpayment corresponding to their claim of the foreign-earned-income exclusion as we previously observed the haskinses do not argue that they had reasonable_cause for or acted in good_faith with respect to any other portions of the underpayment the haskinses are liable for the accuracy-related_penalty under sec_6662 for to the extent there was a substantial_understatement_of_income_tax for that year to reflect the foregoing decision will be entered under rule
